PER CURIAM:
On June 13, 1968, relators applied to this Court for an appropriate supervisory writ to require respondents to vacate and annul an order dated May 15, 1968, insofar as said order struck the fourth defense set forth in the separate answer of relators in the case of Nelson G. Bingham and Beva L. Bingham, Plaintiffs, vs. AA Oil Corporation, et al, Defendants, pending *384in the Twelfth Judicial District Court, Liberty County, Montana. Following ex parte presentation of the. application this Court issued an alternative order to show: 'cause, directed to respondents, and ordered service thereof'-to be made upon respondent district court and judge, as well as -counsel for the various parties involved in the aforementioned district court case.
The matter came on for hearing before this Court on July 10, 1968, and taken under advisement.
The Court, after due consideration, is of the opinion that relators will not suffer irreparable harm and gross injustice if the litigation proceeds on the present, record; nor that relators have no pláin, speedy-or adequate remedy other than by this proceeding, but to the contrary that the remedy by appeal in the ordinary course is adequate. • ' "
' It is therefore ordered that the alternative order to show cause be quashed and the relief sought herein be, and it hereby is, denied.